ACCEPTED
                                                                                         04-15-00437-CV
                                                                             FOURTH COURT OF APPEALS
                                                                                  SAN ANTONIO, TEXAS
                                                                                    12/2/2015 5:02:41 PM
                                                                                          KEITH HOTTLE
                                                                                                  CLERK

                        NO: 04-15-00437-CV
__________________________________________________________________
                                                                         FILED IN
                                                                  4th COURT OF APPEALS
             In the Court of Appeals for the Fourth District of   Texas
                                                                   SAN ANTONIO, TEXAS
                                at San Antonio, Texas             12/2/2015 5:02:41 PM
                                                                    KEITH E. HOTTLE
                                                                          Clerk

                  LARRY A. VICK AND LINDA H. VICK,
                                                Appellants,
                                        vs.
     FLORESVILLE INDEPENDENT SCHOOL DISTRICT, CITY OF
     FLORESVILLE, WILSON COUNTY, LINEBARGER GOGGAN
         BLAIR & SAMPSON, LLP, RASHAY K. CHAPA, and
            WILSON COUNTY APPRAISAL DISTRICT

                                                Appellees


                  Appeal from the 218th Judicial District Court
        of Wilson County, Texas, the Honorable Russell Wilson Presiding
                  Trial Court Cause No. 14-08-0504-CVW-A

    APPELLANTS’ NOTICE OF APPEARANCE OF NEW COUNSEL
           AND DESIGNATION OF LEAD COUNSEL

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      PLEASE TAKE NOTE that the undersigned Attorneys and Firm hereby

appears as counsel for Appellants Larry A Vick and Linda H. Vick in the above

entitled and numbered appeal.

      Appellants have engaged the law firm Twomey | May, PLLC. George May

of Twomey | May, PLLC is hereby designated as lead counsel for Appellants. The
undersigned, on behalf of Appellants, hereby requests that notices given or

required to be served in this appeal be given and served upon:

                                    George F. May
                                 TBA No. 24037050
                              george@twomeymay.com
                               TWOMEY | MAY, PLLC
                                2 Riverway, 15th Floor
                                Houston, Texas 77056
                             (713) 659-0000 [Telephone]
                             (832) 201-8485 [Telecopier]

as counsel for Appellants.

                                       Respectfully submitted,

                                       TWOMEY MAY, PLLC

                                       /s/ George F. May/
                                       _______________________________
                                       George F. May
                                       State Bar No. 24037050
                                       george@twomeymay.com
                                       2 Riverway, 15th Floor
                                       Houston, Texas 77056
                                       (713) 659-0000 - Telephone
                                       (832) 201-8485 - Facsimile

Dated: December 2, 2015
                         CERTIFICATE OF SERVICE

      The undersigned counsel hereby certifies that a true and correct copy of the
above and foregoing has been forwarded to all parties and counsel of record,
pursuant to Rules 21 and 21a, Tex. R. Civ. P., on this 2nd day of December, 2015
to:

Nick Nicholas                         Via e-service and Via email:
Linebarger Groggan Blair              nick.nicholas@lgbs.com
& Sampson, LLP,
4828 Loop Central Drive
Suite 600
Houston, TX 77081

Attorneys for Rashay K. Chapa, Wilson County, and Linebarger Goggan Blair &
Sampson, LLP

Craig Wood                                 Via e-service and Via email:
Elizabeth G. Neally                   cwood@wabsa.com
  Green & Trevenio, P.C.
100 N.E. Loop 410, Suite 900
San Antonio, TX 78216

Attorneys for Floresville Independent School District

Patrick C. Bernal                     Via e-service and Via email:
Elizabeth Guerrero-Southard           elizabeth.guerrero-southard@rampage-sa.com
Denton Navarro Rocha
  Bernal Hyde & Zech
2517 N. Main Avenue
San Antonio, TX 78212

Attorneys for City of Floresville and Wilson County Appraisal District


                                      /s/ George F. May/
                                      _______________________________
                                      George F. May